Citation Nr: 1744229	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left foot arthritis with hammertoe of the second toe. 

2.  Entitlement to an initial rating in excess of 10 percent for right foot arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In connection with the Veteran's initial rating claims, he was afforded VA examinations in April 2012 and April 2016 so as to determine the nature, etiology, and severity of his bilateral foot disabilities, which have been evaluated pursuant to the diagnostic criteria pertinent to hammertoe and arthritis (left foot), and hammertoe and foot injury (right foot).  However, the Board finds that, as the Veteran testified to additional bilateral foot symptomatology at his June 2017 Board hearing, a remand is necessary in order to afford him a VA examination so as to address the nature and severity of his bilateral foot disability.  In this regard, he reported consistent throbbing/aching pain; was unable to put any weight onto his right foot approximately five or six times a year; experienced frequent and severe tenderness on the second toe of the right foot; used custom orthotic inserts; occasionally walked with a limp; and had pain in his second toe on his right foot even when walking on soft surfaces.  He further reported that his bilateral foot disorder impacted his daily life, to include the maintenance of a rental property he owned, as he was not able to climb up and down ladders or carry any type of heavy objects.  Therefore, as the evidence suggests that the Veteran's bilateral foot symptomatology may have increased in severity since the April 2016 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, since the April 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Additionally, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Therefore, in conducting such examination on remand, the examiner should address the Court's requirements.  Furthermore, the Board notes that, at the April 2012 VA examination, the examiner diagnosed metatarsalgia, hammer toe of the second left toe, hallux valgus, and arthritis of the bilateral feet.  At such time, the examiner opined that the arthritic changes in the Veteran's bilateral feet are related to an in-service foot injury, and that his hammertoes are secondary to the arthritic changes in his feet.  Further, while he found that the Veteran's hallux valgus was unrelated to his military service, he did not address whether such was related to his arthritis of the bilateral feet with hammertoes.  In April 2016, the examiner diagnosed pes planus, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, and arthritis of the bilateral feet.  However, to date, no examiner has indicated whether the Veteran's pes planus, metatarsalgia, or hallux rigidus is related to his military service, or his service-connected arthritis of the bilateral feet.  Such should be addressed in connection with the examination conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his left foot arthritis with hammertoe of the second toe and right foot arthritis. The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

(A)  The examiner should identify all current left and/or right foot disorders found to be present.  For each disorder other than left foot arthritis with hammertoe of the second toe and right foot arthritis, including, but not limited to pes planus, metatarsalgia, hallux valgus, and hallux rigidus, the examiner should offer an opinion as to whether such is related to the Veteran's military service, or is caused or aggravated by his left foot arthritis with hammertoe of the second toe and right foot arthritis.

(B)  The examiner should also address the current nature and severity of all manifestations of the Veteran's left foot arthritis with hammertoe of the second toe and right foot arthritis.  The examiner should record the range of motion of the left and right foot observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left and right foot disabilities conducted in April 2012 and April 2016.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

With specific regard to flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner also should comment upon the functional impairment resulting from the Veteran's right and left foot disabilities.   

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

